It gives me
great pleasure at the outset to convey to Mr. Harri
Holkeri on behalf of my delegation our congratulations
on his election as President for this session. Aware of
his well-known diplomatic experience and skill, we are
confident that he will lead the work of this session to
success. I should also like to express our appreciation
and admiration for the role played by his predecessor,
Mr. Theo-Ben Gurirab, Foreign Minister of Namibia,
during his presidency of the previous session, and for
his co-chairmanship of the Millennium Summit.
In this respect, I commend the Secretary-General,
Mr. Kofi Annan, for his remarkable efforts in preparing
for the Millennium Summit and the Millennium
Assembly.
On behalf of my delegation, I also welcome the
State of Tuvalu as a new Member of our Organization.
Last week, the Millennium Summit endorsed a
historical declaration that laid out a strategy for
meeting the challenges of the twenty-first century.
Today I should like to stress that it is our duty to
concentrate, during this Millennium Assembly and
through its different forums, on translating that vision
into decisions and resolutions to achieve and
23

consolidate international peace and security, total
disarmament of weapons of mass destruction,
resolution of environmental problems, combating
international terrorism and organized international
crime, prevention of conflicts before they erupt and
resolution of the problems of poverty and socio-
economic backwardness. If we succeed during this
session, we can then say that we have contributed to
creating circumstances conducive to the achievement
of human security and have liberated mankind from
fear and want.
On the other hand, we believe that this
Millennium Assembly should give equal importance to
the reform of the institutions of the United Nations, as
they represent the mechanisms through which the
international community coordinates the
implementation of plans for achieving international
peace and security, comprehensive sustainable
development and prosperity for mankind.
At the apex of these institutions stands the
Security Council. All countries continue to call for its
reform by expanding its permanent and non-permanent
membership, in order to make it more representative of
the current membership of the United Nations. They
also call for reform of the Council's working methods
and decision-making mechanisms, in order to render it
more democratic and transparent.
We share the Secretary-General's view, expressed
in his report to the Millennium Summit, that the main
challenge we face today is how to transform
globalization into a positive power that benefits all the
peoples of the world. The great scientific and
technological achievements of the last millennium
constitute the common heritage of mankind. We call on
the international community to work out the necessary
guarantees to prevent these achievements from being
turned into a monopoly of knowledge or cultural and
intellectual domination or from being used as a means
to achieve political and economic hegemony or widen
the scientific and technological gap between countries
of the North and countries of the South. While we
welcome protection of these scientific and
technological achievements as elements of intellectual
property, we call upon our development partners to
make this great wealth available to all humanity and to
enable the developing countries to use such innovations
in overcoming the chronic problems of production,
food, health, education and the environment.
The right to development is a basic human right.
In order to guarantee that right it is imperative that we
establish a democratic, just and transparent world
economic order that ensures fair terms of trade between
poor and rich countries, increases the level of official
development assistance to poor countries and alleviates
the debt burden crushing those countries. This is the
only viable means to enable the developing countries to
benefit from the aspects and opportunities that
globalization and the revolution in information
technology offer — benefits that are still monopolized
by a very small minority of the population of our
globe.
In this regard, Sudan looks forward to the United
Nations financing for development event and the Third
United Nations Conference on the Least Developed
Countries, which are scheduled to take place next year.
We sincerely hope that their results will receive the
effective implementation they deserve by all United
Nations agencies.
This year the General Assembly convened two
special sessions to follow up the results of the Beijing
World Conference on Women and the Copenhagen
World Summit for Social Development. Despite the
remarkable achievements realized by national
Governments and the international community in
implementation of the commitments contained in the
documents resulting from those gatherings, the
majority of those commitments were not realized, for
several reasons, foremost being the failure to fulfil the
financial commitments undertaken in Beijing and
Copenhagen and the excessive debt burden and debt
service commitments of the developing and least
developed countries.
We also call for more support for efforts made by
developing countries to eradicate ever-increasing
poverty and all pandemic and epidemic diseases such
as malaria and HIV/AIDS, especially in Africa.
Sudan looks forward to participating effectively
in the World Conference against Racism to be held next
year in South Africa. We believe that this important
conference will help us tackle crucial issues very dear
to the human race. My country also intends to
participate in the special session of the General
Assembly to review the results and achievement of the
goals of the World Summit for Children.
Recently, the President of the Republic of Sudan
established an advisory body, attached to his office, in
24

charge of women's and children's affairs. This step is
yet further proof of the special importance that the
President attaches to the issues of women and children
and his incessant work to strengthen achievements in
this field.
We view with great interest the report (A/55/305)
of the Panel of Experts prepared by Mr. Brahimi on
peacekeeping operations, because of its importance and
the new ideas and proposals it contains on the
containment and prevention of conflicts and on
peacekeeping operations. Our delegation will certainly
participate in the discussion of this report in the
General Assembly and relevant Committees. In this
connection, we emphasize the need to set clear
mandates for peacekeeping operations, ensuring the
consent of the country receiving peacekeeping
operations and providing the necessary resources for
such operations in order to ensure their success and to
avoid any possible dangers and setbacks.
My delegation expresses its deep concern about
the difficulties facing the peace process in the Middle
East. In this respect, we reiterate the importance of
total Israeli withdrawal from all occupied Arab
territories in accordance with United Nations
resolutions, in order to enable the Palestinian people to
restore full sovereignty to their territories, to establish
their independent State with Holy Jerusalem as its
capital and to enable the Syrian Arab Republic to
reinstate sovereignty over the Golan Heights. We are
convinced that without implementation of these
resolutions, stability in this important region will never
be realized and will remain a mere dream. In this
context, we commend the resistance and heroic
struggle of the people of Lebanon in the liberation of
their territories.
The call to reform the international sanctions
regime is gaining more momentum within the Security
Council and other United Nations bodies, because the
negative effects of sanctions have compounded the
suffering of the peoples of the countries subjected to
them, in particular vulnerable groups such as children,
women and the elderly. The most horrible and dreadful
aspects of the negative impacts of sanctions are seen
among the Iraqi people. We add our voice to ongoing
efforts to lift these sanctions.
Sudan also reaffirms the importance of
maintaining the unity and territorial integrity of Iraq,
and rejects any measures taken outside the scope of
United Nations resolutions and international
legitimacy. At the same time, Sudan reaffirms the need
to respect and comply with all United Nations
resolutions and to respect the sovereignty of Kuwait,
and calls for a just and urgent solution to the issue of
Kuwaiti and non-Kuwaiti prisoners, through
cooperation and understanding between the parties
concerned. We believe that it is high time to lift all
sanctions imposed on the Libyan Arab Jamahiriya,
since it has complied with and fulfilled all its
obligations regarding the Lockerbie incident.
We view with satisfaction the recent positive
developments in the Horn of Africa, namely, the
ceasefire agreement reached between our two sisterly
neighbours, Eritrea and Ethiopia. We hope this
agreement will culminate in a lasting peace between
the two parties, and we should like to commend the
efforts deployed by President Bouteflika of Algeria
towards that end.
We should also like to hail and commend the
efforts of Djibouti and its President Ismail Omar
Guelleh to achieve national reconciliation and restore
stability to the Republic of Somalia. The Sudan,
represented by President Omer Hassan Ahmed
Al-Bashir, participated in the inauguration ceremony of
Abdihassim Salad Hassan as President of the Republic
of Somalia. We call on the United Nations and the
international community to support efforts to restore
peace, stability and security to Somalia under its
elected leadership.
While we fully understand the concerns of the
international community about the ongoing conflict in
the southern Sudan, we should like to recall that the
Sudan is waging a war imposed by a rebel movement
seeking to undermine its territorial integrity and the
safety and security of its people. We should also like to
recall that it was the Government of the Sudan that
initially invited the United Nations to undertake the
task of coordinating international humanitarian
assistance for citizens affected by this conflict.
Ten years have elapsed since the implementation
of the Agreement known as Operation Lifeline Sudan.
However, it has had to be reviewed because of repeated
violations of its terms by the rebel movement and some
other organizations participating in this process.
In this regard, it is my honour to express our deep
appreciation and gratitude to Secretary-General Kofi
Annan and to his Special Envoy, Ambassador Tom
25

Vraalsen, as well as to the personnel of the Office for
the Coordination of Humanitarian Affairs (OCHA) for
the understanding they have shown regarding the
Government's demands for ensuring impartiality and
transparency, as well as for determining the obligations
of all parties to the agreement and ensuring the fair
allocation of humanitarian assistance among citizens
affected by the conflict on both sides. It is on the basis
of this understanding that the Government has
committed itself to ensure the safety and protection of
all relief agency personnel operating in the southern
Sudan.
We believe it is our duty to brief the Assembly on
the current humanitarian situation in the Bahr el Ghazal
area in the southern Sudan, where the rebel movement
has recently increased its violations of the partial
ceasefire. This has created obstacles and security
complications that impeded the delivery of
humanitarian relief to affected citizens in that area. We
therefore urge the Assembly to bring pressure to bear
on the rebel movement to stop using civilian
populations and locations, such as hospitals and
schools, as human shields and to fulfil its obligations
by halting all military operations in order to ensure
unhindered relief operations to all affected populations
and to avert a humanitarian tragedy similar to the one
endured by Bahr el Ghazal in the first quarter of 1998.
The Government of the Sudan has reaffirmed its
commitment to reach a just and lasting political
solution to the conflict in the southern Sudan based on
the Intergovernmental Authority on Development
(IGAD) initiative and to respond to other initiatives
intended to solve other problems. Nonetheless, these
peace efforts have not succeeded because of the
intransigence of the rebel movement, which continues
to renege on its obligations, undermining any
agreement reached.
This is clearly reflected in the position of the
rebel movement regarding the ceasefire, which it
continues to violate, as well as its continued rejection
of the call by the Government for a lasting,
comprehensive ceasefire — a call that has received
wide support from the international community, the
IGAD partners and several other United Nations
agencies, as well as regional and international
groupings.
President Omer Hassan Ahmed Al-Bashir
reaffirmed in his address to the Millennium Summit the
commitment of the Government of the Sudan to a just
and lasting political solution based on the following.
First, there should be an immediate and comprehensive
ceasefire in order to facilitate the delivery of
humanitarian assistance to the needy and to create a
conducive atmosphere and confidence-building
measures for the success of the peace efforts. Secondly,
there should be direct negotiations on the basis of
current peace initiatives, specifically, the IGAD
process, which provides a negotiating forum for the
Government and the rebel movement, as well as the
joint Egyptian/Libyan initiative, which is aimed at
achieving a comprehensive resolution to all of the
Sudan's problems with the participation of the
Government, the rebel movement and the opposition in
and outside the Sudan. Thirdly, a comprehensive
peaceful settlement should be reached in order to lay
the foundation for a fair distribution of power and
wealth, establish rights and duties based on citizenship
and guarantee total adherence to international standards
and instruments of democracy and human rights.
In addition to efforts being deployed to solve the
military conflict in the southern Sudan, the
Government continues to make efforts towards national
reconciliation through direct and indirect contacts with
opposition groups. Agreement has been reached to hold
a comprehensive national conference in which all
political and social denominations and factions will
take part in order to discuss national unity, freedom,
democracy and the system of government. The
conference is expected to agree on a national charter
that will provide the basis for a system of government
characterized by pluralism, freedoms and peaceful
transfer of power.
The Government has taken the initiative of
organizing a preparatory meeting for this conference in
Khartoum, and a national preparatory committee has
been formed. This will be followed by another
preparatory meeting to be held in Cairo to determine
the agenda, date and venue of the inclusive national
conference. It is my pleasure to commend the efforts of
the Governments of Egypt and the Libyan Arab
Jamahiriya in this regard.
While efforts for peace and reconciliation are
being pursued, the Government is undertaking the
necessary legal and administrative measures to
establish a democratic, pluralistic system that provides
all the necessary freedoms. The Government is also
preparing to hold parliamentary and presidential
26

elections, and has invited and welcomed the
participation of international and regional
organizations to supervise these elections.
In the economic field, the Government continues
to implement programmes of reform and liberalization
of the economy and is encouraging local and foreign
investment. In this context, it is my pleasure to inform
the Assembly that the Executive Board of the
International Monetary Fund decided at its meeting last
August in Washington to resume full cooperation with
the Sudan.
The Sudan has also managed to normalize its
relations with other international and regional financial
institutions, and hopes that the flow of foreign aid and
foreign direct investment to the Sudan will enable it to
overcome its economic difficulties and relieve its debt
burden. We have also started preparations to draw up a
development strategy for the coming decade, which
will concentrate on poverty alleviation and on
providing basic health services, education and rural
development. Revenues from the export of petroleum
will be earmarked for socio-economic development
programmes.
It has now been two years since the United States
military aggression on the Al-Shifa pharmaceutical
factory in the Sudan, which resulted in the total
destruction of an important medical facility that used to
produce more than half of the Sudan's needs for basic
and life-saving medicines. The debris of that factory
and the effects of the missile attack by the United
States still bear witness to what happens when the
military might of a super-Power is used irresponsibly.
It is ironic that the same super-Power that claims to be
a pioneer in protecting and safeguarding international
peace and security and the principles of international
law should resort to such an action. This gathering will
recall that immediately after that aggression, the Sudan
called on the Security Council to send a fact-finding
mission to verify United States allegations concerning
the factory and its financing. Yet despite the fact that
the whole world, and indeed several media
organizations inside the United States, have cast doubts
on United States allegations about the Al-Shifa factory,
the United States Administration continues to maintain
its position, contrary to all facts, thus insisting on
justifying a wrong that has deprived the people of the
Sudan, especially the vulnerable and children, of a
source of medicine at affordable prices — less than
half of what those medicines cost on the international
market.
Convinced that rights do not die, we shall
continue our efforts to urge the international
community, the Security Council and the General
Assembly to send a mission to verify United States
allegations, and we trust that our just cause has the
support of all peace-loving countries that guard these
noble principles. We wish here to call on the United
States Administration not to use its position in the
Security Council to block the sending of a fact-finding
mission that will show the world the truth and expose
the unwarranted aggression against a basic health
facility.
The peaceful settlement of disputes is a principal
objective and cardinal role of the United Nations. The
Sudan adheres to this objective and seeks to realize it
in the conduct of its foreign relations at all levels.
Based on this position, and in order to realize this
noble objective, the Sudan has continuously committed
itself to respect for the norms of international law as
the only way to settle disputes and to maintain
international peace and security.
The Sudan is today one of only 62 States that
have fully accepted the jurisdiction of the International
Court of Justice. Furthermore, the Sudan, during the
Millennium Summit, signed the 1998 Rome Statute of
the International Criminal Court and deposited its
instrument of ratification for the 1997 International
Convention for the Suppression of Terrorist Bombings.
By ratifying this treaty, the Sudan has become one of a
few countries that have completed the process of
ratification and adherence to all international
conventions to combat international terrorism. This is
indeed a source of pride to us. We believe the
Assembly will agree that this record qualifies the
Sudan to make all possible contributions to maintaining
peace and security through the highest specialized
institutions.
Since it became a Member of the United Nations
following its independence in 1956, the Sudan has
continued to work in collaboration with the other
Member States in order to develop and sustain
international cooperation to realize the objectives of
the Charter in all fields. The Sudan looks forward to
pursuing this role in another important forum as a non-
permanent member of the Security Council for the
period 2001-2002, for the first time in 28 years.
27

The candidature of Sudan has been endorsed and
supported by the African continent, represented in the
African Group in New York, as well as by the Council
of Ministers of the Organization of African Unity
(OAU) at the OAU summit in Togo last July. The
Sudan looks forward with confidence and optimism to
obtaining the support and endorsement of all United
Nations Members for its candidature in the elections
that will take place in the General Assembly in the
coming weeks.






